Order filed August 9, 2022




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00045-CV
                                  ____________

                    MARYAM MOHAMMADI, Appellant

                                        V.

 ALBERTSONS, LLC D/B/A RANDALL'S; ALBERTSONS COMPANIES,
    LLC D/B/A RANDALL'S AND RANDALL'S FOOD MARKETS, INC.
      D/B/A RANDALL'S; RANDALL'S FOOD & DRUGS L.P., D/B/A
                       RANDALL'S, Appellee


                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-51885

                                    ORDER

     This court has determined, pursuant to Texas Rule of Appellate Procedure
    34.5(f) and 34.6(g)(2), that it must inspect the original Defendant’s Exhibit 1.
      The clerk of the 190th District Court is directed to deliver to the Clerk of
this court the original Defendant’s Exhibit 1, on or before August 16, 2022.
The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection;
and, upon completion of inspection, to return the original of Defendant’s
Exhibit 1, to the clerk of the 190th District Court.



                                              PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.